DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 08/25/2022 is acknowledged.  The traversal is on the ground(s) that there is no identified mutually exclusive characteristic.  This is not found persuasive because:
Claim 6, line 5, is directed to Species II as in FIG(s). 2, and requires "a resistor and a thyristor connected in parallel with each other."  The instant Specification discloses "bridge 1′ comprises a resistor R connected in parallel with a cathode-gate thyristor Th3;"  ¶ [0080];  where ¶ [0076] discloses "FIG. 2 shows, in the form of a circuit, another embodiment [emphasis added] of a voltage rectifying bridge 1′ comprising a thyristor control device 2′ according to another embodiment." 
Claims 1 and 10, are directed to Species I as in FIG(s). 1, and do not require any resistor.  
Due to the nature of the above outlined mutual exclusivity, it would be burdensome to consider claims 1-13 as being of one elected species.  Therefore, claims 1-5 and 10-13 are being examined and are the claims of Species I.  These claims also comport with provisionally elected Species I in the 08/25/2022 response.  The requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected --species--, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/25/2022.
In the Claims
As to Claims 6-9 and 14-19:
Withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,735,158 to McDonald.
As to Claim 1:
McDonald discloses, in FIG(s). 2;  and by way of background FIG(s). 1:
a control device (network 20;  Col. 2, lines 42-63) for controlling a thyristor (thyristor 150), comprising: 
a triac (triac 130;  Col. 2, lines 42-63); and 
a first diode (diode 137) series-connected between the triac (triac 130) and a first terminal of the control device (load terminal 12) that is configured to be connected to a cathode gate of the thyristor (gate terminal 181 of thyristor 150;  Col. 2, lines 42-63); and 
wherein a second terminal of the control device (load terminal 14) is configured to be connected to an anode of the thyristor (thyristor 150 has anode 159 is connected to load terminal 14;  Col. 2, lines 42-63); 
wherein the triac has a gate (gate terminal 15;  Col. 2, lines 42-63) connected to a third terminal of the control device (terminal of network 20 at gate terminal 15 of triac 130) that is configured to receive a control signal (FIG(s). 1;  gating pulse provided by control circuit 26 is coupled to gate terminal 15 of triac 130;  Col. 1, lines 47-65).  
As to Claim 2:
McDonald further discloses, in FIG(s). 2;  and by way of background FIG(s). 1:
wherein the first diode (diode 137) has a cathode (cathode 133) coupled to the first terminal of the control device (cathode 133 of diode 137 is connected to load terminal T11;  Col. 2, lines 42-63).  
As to Claim 3:
McDonald further discloses, in FIG(s). 2;  and by way of background FIG(s). 1:
further configured for controlling another thyristor (thyristor 152), 
the control device further comprising: 
a fourth terminal configured to be connected to a cathode gate (gate terminal 183 of triac 152 is connected to load terminal T12;  Col. 2, lines 42-63) of said another thyristor (thyristor 152); and 
a second diode (diode 135) series-connected between the triac (triac 130) and the fourth terminal (diode 135 is connected to load terminal 14;  Col. 2, lines 42-63); 
wherein the cathode of the second diode (cathode 132 of diode 135) is connected to the fourth terminal of the control device (cathode 132 of diode 135 is connected to load terminal T12;  Col. 2, lines 42-63); and 
wherein the second terminal of the control device (load terminal 14) is further configured to be connected to an anode of said another thyristor (thyristor 152 has anode terminal 175 connected to load terminal 12;  Col. 2, lines 42-63).  
As to Claim 4:
McDonald further discloses, in FIG(s). 2;  and by way of background FIG(s). 1:
further comprising a circuit (control circuit 26) configured to deliver the control signal (FIG(s). 1;  gating pulse provided by control circuit 26 is coupled to gate terminal 15;  Col. 1, lines 47-65) to the third terminal of the control device (terminal of network 20 at gate terminal 15), 
the circuit being connected to the second terminal of the control device (FIG(s). 1;  supply terminal 18) and being configured to be electrically powered with a power supply potential (power supply 24 across power supply terminals 16 and 18) referenced to the second terminal of the control device (power supply terminal 18;  Col. 1, lines 47-65).  
As to Claim 5:
McDonald further discloses, in FIG(s). 2;  and by way of background FIG(s). 1:
an integrated circuit comprising the control device according to claim 1 (FIG(s). 1;  a power control circuit as an AC semiconductor device;  Col. 1, lines 47-65).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0111969 to Gonthier in view of McDonald.
As to Claim 10:
Gonthier discloses, in FIG(s). 2:
a rectifying bridge (a rectifying bridge having two parallel branches between two terminals 21 and 22;  ¶ [0030]), comprising: 
a first branch (diode D3, thyristor T1) and a second branch (diode D4, thyristor T2) connected in parallel between a first internal node (terminal 21) of the rectifying bridge and a second internal node (terminal 22) of the rectifying bridge (rectifying bridge having two parallel branches between two terminals 21 and 22;  ¶ [0030]); 
wherein the first branch (at input terminal 23) includes a first thyristor (thyristor T1) comprising a cathode (cathode of thyristor T1) connected to a first input node of the rectifying bridge (cathode of thyristor T1 is connected to terminal 23 for of application of an A.C. voltage Vac;  ¶ [0030]), 
an anode (anode of thyristor T1) connected to the first internal node (thyristor anodes being connected to terminal 22;  ¶ [0030]); 
wherein the second branch (at input terminal 24) includes a second thyristor (thyristor T2) comprising a cathode (cathode of thyristor T2) connected to a second input node of the rectifying bridge (cathode of thyristor T2 is connected to terminal 24 for of application of an A.C. voltage Vac;  ¶ [0030]), 
an anode (anode of thyristor T2) connected to the first internal node (thyristor anodes being connected to terminal 22;  ¶ [0030]); . . . 
However, Gonthier is not used to disclose:
. . . a control device, comprising: 
a triac; and 
a first diode series-connected between the triac and a first terminal of the control device that is configured to be connected to a cathode gate of the first thyristor; 
wherein a second terminal of the control device is configured to be connected to anodes of the first thyristor and second thyristor and the first internal node; 
wherein the triac has a gate connected to a third terminal of the control device that is configured to receive a control signal; and 
a second diode series-connected between the triac and a fourth terminal of the control device that is configured to be connected to a cathode gate of the second thyristor.  
McDonald discloses, in FIG(s). 2;  and by way of background FIG(s). 1:
 . . . a control device (disclosed above in Gonthier as control circuit 27; and herein as network 20;  Col. 2, lines 42-63), comprising: 
a triac (triac 130;  Col. 2, lines 42-63); and 
a first diode (diode 137) series-connected between the triac (triac 130) and a first terminal of the control device (load terminal 12) that is configured to be connected to a cathode gate of the first thyristor (gate terminal 181 of thyristor 150;  Col. 2, lines 42-63); 
wherein a second terminal of the control device (load terminals 12 & 14) is configured to be connected to anodes of the first thyristor (anode 159 of first thyristor 150 is connected to load terminal 14) and second thyristor (anode 175 of first thyristor 152 is connected to load terminal 12) and the first internal node (Col. 2, lines 42-63); 
wherein the triac has a gate (gate terminal 15;  Col. 2, lines 42-63) connected to a third terminal of the control device (terminal of network 20 at gate terminal 15) that is configured to receive a control signal (disclosed above in Gonthier where respective gates of thyristors T1 and T2 receive control signals from control circuit 27 of a digital control circuit or microcontroller (CTRL) type ¶ [0031];  and herein at FIG(s). 1;  gating pulse provided by control circuit 26 is coupled to gate terminal 15;  Col. 1, lines 47-65); and 
a second diode (diode 135) series-connected between the triac (triac 130) and a fourth terminal of the control device (diode 135 is connected to load terminal 14;  Col. 2, lines 42-63) that is configured to be connected to a cathode gate of the second thyristor (second thyristor 152 has cathode 172 connected to load terminal 14;  Col. 2, lines 42-63).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the rectifying bridge, disclosed by Gonthier; by incorporating the network including a triac and series connected diodes between load terminals with parallel SCRs, disclosed by McDonald; in order to provide AC current control between load terminals to substitute for merely a triac in controlling AC power into loads at higher current levels (McDonald; Col. 1, lines 42-46).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprising a circuit configured to deliver a control signal to the third terminal of the control device, 
the circuit being connected to the first internal node of the rectifying bridge and being 
configured to be electrically power with a power supply potential referenced to the first internal node of the rectifying bridge.  
However, Gonthier further discloses, in FIG(s). 2:
further comprising a circuit (control circuit 27 a digital control circuit or microcontroller [CTRL] type) configured to deliver a control signal (control signals from circuit 27;  ¶ [0031]) to the third terminal of the control device (disclosed in McDonald in FIG(s). 1;  gating pulse provided by control circuit 26 is coupled to gate terminal 15 of triac 130;  where the control signals supplied by control circuit 27 in Gonthier are interpreted to synonymously supply the control signal to the gate terminal 15 of triac 130 as in McDonald), 
the circuit being connected to the first internal node (terminal 21) of the rectifying bridge and being 
configured to be electrically power[ed] with a power supply potential (control circuit 27 is for example a microcontroller or an integrated circuit powered from a low voltage . . . generated by a power supply circuit 28 [DC/DC] from voltage Vout) referenced to the first internal node (terminal 22) of the rectifying bridge (¶ [0032]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the first branch further includes a diode having a cathode connected to the second internal node and an anode connected to the first input node of the rectifying bridge; and 
wherein the second branch further includes another diode having a cathode connected to the second internal node and an anode connected to the second input node of the rectifying bridge.  
However, Gonthier further discloses, in FIG(s). 2:
wherein the first branch further includes a diode (diode D3) having a cathode connected to the second internal node (the diode cathodes being connected to terminal 21;  ¶ [0030]) and an anode connected to the first input node of the rectifying bridge (anode of diode D3 connected to input terminal 23;  ¶ [0030]); and 
wherein the second branch further includes another diode (diode D4) having a cathode connected to the second internal node (the diode cathodes being connected to terminal 21;  ¶ [0030]) and an anode connected to the second input node of the rectifying bridge (anode of diode D4 connected to input terminal 24;  ¶ [0030]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 10 above, except for an integrated circuit comprising the rectifying bridge according to claim 10.  
However, Gonthier further discloses, in FIG(s). 2:
an integrated circuit comprising the rectifying bridge according to claim 10 (the circuitry is for example and integrated circuit;  ¶ [0032]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/             Primary Examiner, Art Unit 2849